DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, the claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2-3, 5, 8-13, 15, and 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiken et al. (US 2016/0297052 A1).
Regarding Claim 1, Aiken discloses an angle grinder (See Paragraph 0003), comprising: a housing (10); an output shaft (34) at least partially extending out of the housing (10) and being rotatable relative to the housing (10) about a first axis; a sleeve (36) fixedly connected to the housing (10), wherein the output shaft (34) passes through the sleeve (36); a first shield (112) surrounding the output shaft (34) and detachably connected to the sleeve (36); a second shield (130) surrounding at least a part of the first shield (112) and detachably connected to the first shield (112); and a connector (174) configured for connecting the second shield (130) to the first shield (112); wherein the second shield (130) is comprises an elastic mounting element (176/178; spring member 178 is construed to be “elastic” by virtue of its ability to deform elastically) disposed in an opening (see Examiner annotated Fig. 26, below) defined in the second shield (130), the mounting element (176/178) cooperating with the connector (174) to detachably connect the second shield (130) and the first shield (112), and the connector (174) and the mounting element (176/178) are separately formed; see Fig. 19 and 26; and wherein the mounting element (176/178) at least partially protrudes from a curved surface (see Examiner annotated Fig. 21, below) and the mounting element (176/178,  inclines toward the first axis; see Fig. 26, (Spring 178 at least partially inclines toward 
    PNG
    media_image1.png
    494
    638
    media_image1.png
    Greyscale
the first axis and is elastic); see also Paragraph 0089.

    PNG
    media_image2.png
    379
    369
    media_image2.png
    Greyscale
 

Regarding Claim 2, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the mounting element (176/178) is integrally formed with the second shield (130) and the connector (174) and the mounting element (176/178) are detachably connected to each other. See Figs. 21 and 26.  Under a broadest reasonable of the instant claim language “integrally formed” is being construed to mean that the parts are not detached from each other when the device is completely assembled (i.e. formed). It is further noted that making integral does not establish patentability over the prior art without a need for making integral with a showing of insight contrary to the understandings and expectations of the art. See MPEP 2144.04.V.B. It is noted that the specification in the instant case does not disclose nor provide any evidence of any criticality, need, or new/unexpected results with respect to integrally forming the individual parts.
Regarding Claim 3, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the first shield (112) forms a first space opening toward a direction facing away from the first axis when the first shield (112) is mounted onto the sleeve (36) and a whole of the first shield (112) and the second shield (130) forms a second space that opens in a direction perpendicular to the first axis when the second shield (130) is mounted onto the first shield (112). See Fig. 1.
Regarding Claim 5, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the connector (174) is operative to not be displaced relative to the mounting element (176/178) when the connector (174) is connected to the mounting element (176/178). See Fig. 21. When the connector (174) is connected to the mounting element (174/178), relative displacement between the connector and the mounting element in the direction along the first axis is not permitted.
Regarding Claim 8, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the connector (174) is formed with a buckle (180) that connects to the first shield (112). See Fig.’s 20-21 and Paragraph 0089.
Regarding Claim 9, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the connector (174) is operative to be displaced relative to the mounting element (176/178) when the connector (174) is connected to the mounting element (176/178). When the connector (174) is connected to the mounting element (174/178), relative displacement between the connector and the mounting element in a radial direction is permitted.
Regarding Claim 10, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the mounting element (176/178) is formed with a first accommodation space (see Examiner Annotated Fig. 26, below) configured for receiving at least a part of the connector (174). 

    PNG
    media_image3.png
    494
    638
    media_image3.png
    Greyscale

Regarding Claim 11, Aiken, meets all of the limitations of Claim 11, as best understood, as applied above to Claim 1.
Regarding Claim 12, Aiken, meets all of the limitations of Claim 12, as best understood, as applied above to Claim 2.
Regarding Claim 13, Nakamura, meets all of the limitations of Claim 13, as best understood, as applied above to Claim 3.
Regarding Claim 15, Nakamura, meets all of the limitations of Claim 15, as best understood, as applied above to Claim 5.
Regarding Claim 18, Aiken, meets all of the limitations of Claim 18, as best understood, as applied above to Claim 8.
Regarding Claim 19, Nakamura, meets all of the limitations of Claim 19, as best understood, as applied above to Claim 9.
Regarding Claim 20, Nakamura, meets all of the limitations of Claim 20, as best understood, as applied above to Claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aiken et al.
Regarding Claim 6, Aiken discloses the angle grinder according to Claim 1, as previously discussed above.
Aiken may not explicitly disclose wherein the connector (174) is a metal element.
However, connectors (such as actuatable parts (174) disclosed by Aiken) are unquestionably made of metal materials that are commonly known and are well-known throughout the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the angle grinder of Aiken, wherein the connectors are made of metal as a matter of design choice, for the purpose of utilizing readily available materials as a cost-effective means for manufacturing the connectors and providing more resiliency and durabilty than a plastic material.
Regarding Claim 7, Aiken discloses the angle grinder according to Claim 1, as previously discussed above.
Aiken may not explicitly disclose wherein a coating is applied on a surface of the connector.
However, coating of connectors (such as an exposed portions of a tool) is unquestionably commonly known and well-known throughout the art as a means of reducing friction between operable parts and/or protecting mechanical components from excessive wear and tear and/or premature damage from exposure to the environment. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the angle grinder of Aiken, wherein a coating is applied on a surface of the connector, as a matter of design choice, for the purpose of increasing the durability and useful life of the connector.
Regarding Claim 16, Aiken, as modified, meets all of the limitations of Claim 16, as best understood, as applied above to Claim 6.
Regarding Claim 17, Aiken, as modified, meets all of the limitations of Claim 17, as best understood, as applied above to Claim 7.
Response to Arguments
Applicant’s arguments, with respect to the Nakamura prior art reference, filed May 17, 2022 have been fully considered and are persuasive based upon the amended claim language.  The rejection of Claims 1-3, 5 ,9-13, 15 and 19-20 under 35 U.S.C. 102(a)(1) as well as Claims 6-7 and 16-17 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of  Aiken.
Applicant's arguments filed May 17, 2020 with respect to the Aiken reference have been fully considered but they are not persuasive. Applicant argues that “Aiken does not disclose a connector as disclosed and recited in the present application.” See Applicant Remarks dated May 17, 2020 at 9.  The Examiner respectfully disagrees with this argument, and maintains that under a broadest reaonsable interpretation of the instant claim language, Aiken does disclose a connector (174) that meets the limitations of the instant claim language. See 35 U.S.C. 102 (a)(1) rejection of Claims 1, 2-3, 5, 8-13, 15, and 18-20 in view of Aiken above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otani (US 2021/0260722 A1); Koschel (US 2006/0068690 A1); and Iwakami et al. (US 2017/0072535 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
 

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723